1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8                                                  ***
9    ANA OCEGUEDA,                                          Case No. 2:15-cv-01884-JCM-GWF
10                                        Petitioner,                      ORDER
            v.
11
     WARDEN JO GENTRY, et al.,
12
                                        Respondents.
13

14          Petitioner’s unopposed motion for extension of time (ECF No. 13) is GRANTED.

15   Petitioner will have until July 12, 2019, to file a reply to respondents’ response to petitioner’s

16   motion for relief from judgment.

17          IT IS SO ORDERED.

18
                  June __
            DATED THIS 14,day
                           2019.
                              of ____ 2019.
19
20
                                                              JAMES C. MAHAN
21                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                        1
